Title: Thomas Jefferson to William Caruthers, 29 August 1814
From: Jefferson, Thomas
To: Caruthers, William


          Sir  Monticello Aug. 29. 1814
          Your favor of the 17th is duly recieved. there was a short time, about that of my leaving Washington, when to square my accounts there, I would have been willing to have parted with the Natural bridge and some other unproductive property; and that merely for the value of the soil as land, without attention to it’s value either as a site for machinery, or as a curiosity, certainly the
			 greatest in America  elements of value which might fairly have entered into the consideration of price. but the difficulty of that moment having been surmounted, and the object of selling it otherwise answered,
			 all thought of parting with it was abandoned, and so continues, and I should not think I fulfilled a duty to the public in permitting such an object to be obstructed by any constructions upon it. Accept the assurance of my great respect & esteem.

				
          Th:
            Jefferson
        